Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered July 18, 2012, which, to the extent appealed from, denied defendant’s motion for summary judgment dismissing plaintiffs negligence claim, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
“Absent a hazardous condition or other circumstance giving rise to an obligation to provide exterior lighting for a particular area, landowners are generally not required ‘to illuminate their property during all hours of darkness’ ” (Miller v Consolidated Rail Corp., 9 NY3d 973, 974 [2007], quoting Peralta v Henriquez, 100 NY2d 139, 145 [2003]). However, providing outside lighting may be a reasonable response by a private landowner who *409knows or should have known that someone visiting the property will confront a hazard that would be reasonably avoided by illumination (see Peralta at 144).
The fact that defendant enrolled its building in the “Clean Halls” program of the New York City Police Department is insufficient to raise a triable issue of fact as to its alleged negligence in failing to light the fire escape where plaintiff fell. Concur — Gonzalez, EJ., Mazzarelli, Renwick, Richter and Gische, JJ.